DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Klima on March 17, 2021
The Application has been amended as follows:

The abstract has been replaced with the following: 
- A machine for making liquid and/or semi-liquid products of the ice cream sector comprises a processing container forming a processing chamber for making an ice cream product, a stirrer mounted inside the processing chamber, a cooling system equipped with at least one heat exchanger associated with the processing container, for exchanging heat with the container and cooling the processing container and a unit for receiving and treating a capsule containing a basic preparation for an ice cream product, configured to allow the capsule to be compressed in such a way so as to deform lateral walls of the capsule and to squeeze the basic preparation out of the capsule and transfer it to the processing container. - -


Claim 7 has been amended to depend from claim 2.

Allowable Subject Matter
Claims 1-24 allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1 and 18 including, an ice cream machine having a first and second injection device, the second injection device being 
US 2010/0122539 (Cocchi) as modified by US 2016/0198735 (Halachmi) discloses many of the features of claims 1 and 18 as outlined in the final Office action mailed December 4, 2020. However, neither Cocchi, nor Halachmi disclose the second injection device being configured and positioned to fluidly connect a nozzle of the capsule positioned internally of the capsule  for injecting the extraction liquid or the mixture containing the extraction liquid into the nozzle and a duct positioned in a flow direction of the basic preparation extracted from the capsule, downstream of the receiving unit and upstream of the processing container to connect the receiving unit to the processing container and guide the basic preparation extracted from the capsule into the processing chamber as required by claim 18. Accordingly, without some teaching, suggestion, or motivation, one skilled in the art would not be motivated to modify Cocchi and Halachmi as claimed without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763